Per Curiam:

This was an action in replevin brought by Slaight against Kaiser to recover possession of five horses and two mules. The case depended upon two questions of fact: (1) Had the horses trespassed upon the premises of appellant and caused' damage to him? (2) Were the horses about to do the appellant damage when taken up? The questions were fairly submitted to the jury in the instructions. Upon sufficient evidence the jury found in favor of the appellee and the verdict was approved by the court.
'The judgment is affirmed.